Thornton, J.
This is an appeal from an order of the Superior Court of the city and county of San Francisco settling the final account of Julius Buhlert, assignee of the estate of the insolvent above named.
There is in the transcript a paper, certified by the judge of the court below as containing “ an abstract of the evidence given on the hearing of the settlement of the account of said assignee.”
We know of no law authorizing this court to notice the contents of this paper. It must therefore be disregarded.
We find nothing erroneous in the record.
Order affirmed.
McKee, J., and Sharpstein, J., concurred.